DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendments filed September 21, 2022 are acknowledged. Non-elected Invention and/or Species 8-10, 12-14 and 17-33 have been withdrawn from consideration. Claims 11 and 35 have been amended. Claims 8-41 are pending.
Action on merits of claims 11, 15-16 and 34-41 follows.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11, 15 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over YIM et al. (US. Pub. No. 2015/0034918) in view of BESSHO et al. (WO 2012/121372) both of record.
With respect to claim 11, YIM ‘918 teaches an organic light emitting display device substantially as claimed including: 
a substrate (200) comprising a display area (31) and a peripheral area (32) neighboring each other in a first direction; 
a first electrode (221) overlapping the display area (31); 
a second electrode (223) wider than the first electrode (221) in the first direction and overlapping the first electrode;  
a light emitting layer (222) disposed between the first electrode and the second electrode; 
a first reflective member (700) overlapping both the display area (31) and the periphery area (32), comprising a first opening (R1) positioned over the display area (31), comprising a second opening (opening between 700) positioned over the peripheral area (32), and including a metal, an alloy, metal nitride, or conductive metal oxide that has predetermined reflectivity;
a second reflective member (800) at least partially positioned inside the second opening,  wherein a reflectivity of the second reflective member (800) is unequal to a reflectivity of the first reflective member (700), and
an encapsulation layer (not shown) disposed between the second electrode (223) and the second reflective member (800) and directly contacting a face of the second reflective member (800), 
wherein a face of the first reflective member (700) is coplanar with a face of the second reflective members (800) and is wider than the face of the second reflective member in the first direction. (See FIGs. 3-4).

Thus, YIM ‘918 is shown to teach all the features of the claim with the exception of explicitly disclosing the encapsulation layer directly contacting each of a face of the first and a face of the second reflective member.
However, BESSHO teaches an organic light emitting display device including:  
a second electrode (31) wider than a first electrode (30) in first direction and overlapping the first electrode; 
a first reflective member (47) comprising a first opening (P1) positioned over display area; 
a second reflective member (48) at least partially positioned inside the first opening, and 
an encapsulation layer (22) disposed between the second electrode (31) and the second reflective member (48) and directly contacting each of a face of the first reflective member (47) and a face of the second reflective member (48), 
wherein the face of the first reflective member (47) is coplanar with the face of the second reflective members (48). (See FIG. 6).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first and second reflective member of YIM ‘918 such that the encapsulation layer disposed between the second electrode and the second reflective member and directly contacting each of a face of the first reflective member and a face of the second reflective member as taught by BESSHO to prevent display defects such as decrease contrast ratio. 

With respect to claim 15, a recess structure of the second reflective member (800) of YIM ‘918 is positioned inside the second opening, and wherein the face of the second reflective member (800) is a face of the recess structure of the second reflective member (800). 

With respect to claim 35, YIM ‘918 teaches an organic light emitting display device substantially as claimed including: 
a substrate (200) comprising a display area (31) and a peripheral area (32) neighboring each other in a first direction; 
a first electrode (221) overlapping the display area (31); 
a second electrode (223) wider than the first electrode (221) in the first direction and overlapping the first electrode;  
a light emitting layer (222) disposed between the first electrode and the second electrode; 
a first reflective member (700) overlapping both the display area (31) and the periphery area (32), comprising a first opening (R1) positioned over the display area (31), comprising a second opening (opening between 700) positioned over the peripheral area (32), and including a metal, an alloy, metal nitride, or conductive metal oxide that has predetermined reflectivity;
a second reflective member (800) at least partially positioned inside the second opening, wherein a reflectivity of the second reflective member (800) is unequal to a reflectivity of the first reflective member (700), and
an insulation layer (400),
wherein the first reflective member (700) is positioned between the insulation layer (400) and the substrate (200).
wherein the second reflective member (800) is positioned between the insulation layer (400) and the substrate (200) and includes a recess structure positioned inside the second opening, and
wherein the insulation layer (400) includes a first portion overlapping the first opening (R1) and a second portion overlapping a portion of the first reflective member (700) positioned over the display area, and wherein the first portion of the insulation layer (400) is narrower than the second portion of the insulation layer (400). (See FIGs. 3-4).  

Thus, YIM ‘918 is shown to teach all the features of the claim with the exception of explicitly disclosing the second reflective member is positioned between the insulation layer and the first reflective member. 
However, BESSHO teaches an organic light emitting display device including:  
a substrate (25); 
a first reflective member (47); 
a second reflective member (48); 
an insulation layer (44/51), 
wherein the first reflective member (47) is positioned between the insulation layer (44/51) and substrate (25),
wherein the second reflective member (48) is positioned between the insulation layer (44/51) and the first reflective member (47) and includes a recess structure positioned inside the opening. (See FIG. 6).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first and second reflective member of YIM ‘918 such that the second reflective member is positioned between the insulation layer and the first reflective member as taught by BESSHO to prevent display defects such as decrease contrast ratio.  

With respect to claim 36, in view of BESSHO, a second portion (44) of the insulation layer is positioned inside the first opening, and wherein a thickness of the second portion (44) of the insulation layer is equal to a thickness of the first portion of the insulation layer.

Claim 16, 34, 37, 39 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over YIM ‘918 and BESSHO, as applied to claims 11, 15 and 35 above and further in view of NAM et al. (US. Pub. No. 2015/0205418) of record. 
With respect to claim 16, YIM ‘918, in view of BESSHO, teaches the organic light emitting display device as described in claim 15 above, and further including: 
a switching element electrically connected to the first electrode (221) and comprising a gate electrode (214), a source electrode, and a drain electrode (216, 217); 
a pixel defining layer (219) proximate to the first electrode (221) and having an opening that accommodates the light-emitting layer (222); and peripheral area. 

Thus, YIM ‘918 and BESSHO are shown to teach all the features of the claim with the exception of explicitly disclosing a metal line disposed in the peripheral area.
However, NAM ‘418 teaches an organic light emitting display device including: 
a switching element (TFT) electrically connected to a first electrode (E1) and comprising a gate electrode (GE), a source electrode (SE), and a drain electrode (DE); 
a pixel defining layer proximate to the first electrode (E1) and having an opening that accommodates light-emitting layer (OL); and 
a metal line (300) disposed in peripheral area (NDA). (See FIGs. 1-6). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the display device of YIM ‘918 further including the metal line disposed in the peripheral area as taught by NAM ‘418 to provide connection between the driver and switching element. 
With respect to claim 34, YIM ‘918, in view of BESSHO, teaches the organic light emitting display device as described in claim 11 above including a portion of the second reflective member (800) overlapping the peripheral area, and is positioned inside the second opening, wherein the first reflective member (700) contains a metal. 
Thus, YIM ‘918 and BESSHO are shown to teach all the features of the claim with the exception of explicitly disclosing a metal line overlapping the peripheral area.
However, NAM ‘418 teaches an organic light emitting display device including: 
a metal line (300) disposed in peripheral area (NDA), 
wherein a portion of reflective member (600) overlaps the metal line. (See FIG. 2).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the display device of YIM ‘918 further including the metal line overlapping the peripheral area as taught by NAM ‘418 to provide connection between the driver and switching element. 
 
With respect to claim 37, the first reflective member (700) of YIM ‘918 comprises: 
a first reflective portion (700a) having the first opening (R1) and overlapping the display area (31); and 
a second reflective portion (700b) having the second opening, overlapping the peripheral area (32), and, in view of NAM, overlapping the metal line, 
wherein the second reflective portion (700b) is integrally formed with the first reflective portion (700a). 

With respect to claim 39, the organic light emitting display device of YIM ‘918 further comprises:  
a switching element electrically connected to the first electrode (221) and comprising a gate electrode (214), a source electrode, and a drain electrode (216, 217); 
a pixel defining layer (219) proximate to the first electrode (221) and having an opening that Page 10 of 16Appl. No. 15/430,154accommodates a light-emitting layer (222), 
wherein, in view of NAM ‘418, a material of the metal line (300) is identical to a material of the gate electrode (GE).

With respect to claim 40, the second opening of YIM ‘918 is a through hole, in view of BESSHO, the first reflective member (47) is positioned between encapsulation layer (22) and the second reflective member (48), wherein the second reflective member partially fills the through hole without completely filling the through hole. 
Note that, since the second opening is similar to the first opening and the second reflective layer of YIM is not completely filled the first opening, thus, the second reflective layer is obviously not completely filled the through hole.

With respect to claim 41, YIM ‘918 and BASSHO teach the organic light emitting display device as described in claim 35 above including: the first potion of the insulation layer overlaps the peripheral area, thus, overlaps no light emitting layer (222) of the organic light emitting display device in a direction perpendicular to the substrate, and wherein a section of the second reflective member is positioned outside the second opening and is positioned between the insulation layer and the first reflective member in the direction perpendicular to the substrate.
Thus, YIM and BASSHO is shown to teach all the features of the claim with the exception of explicitly disclosing a metal line. 
However, NAM ‘418 teaches an organic light emitting display device including: 
a metal line (300) disposed in peripheral area (NDA). (See FIG. 2).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the display device of YIM ‘918, in view of BASSHO, further including the metal line overlapping the peripheral area as taught by NAM ‘418 to provide connection between the driver and switching element. 
Since the metal line is formed in the peripheral area, the first portion of the insulation layer, in view of BASSHO, would overlaps the metal line and overlaps no light emitting layer of the organic light emitting display device in a direction perpendicular to the substrate, and wherein a section of the second reflective member is positioned outside the second opening (in the peripheral are) and is positioned between the insulation layer and the first reflective member in the direction perpendicular to the substrate.
   
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over YIM ‘918, BESSHO and NAM ‘418 applied to claim 37 above and further in view of JUNG et al. (US. Pub. No. 2010/0148192) of record. 
YIM ‘918, in view of BESSHO and NAM ‘418, teaches the organic light emitting display device as described in claim 37 above including a reflectivity of the second reflective portion (700b) is substantially equal to a reflectivity of the first reflective portion (700a), and wherein the first opening (R1) and the second opening having shape and size.   
Thus, YIM ‘918, BASSHO and NAM are shown to teach all the features of the claim with the exception of explicitly disclosing the second opening has substantially the same shape and the same size as the first opening.  
However, JUNG ‘192 teaches an organic light emitting display device including: a reflectivity of the second reflective portion (edge) is substantially equal to (same material) a reflectivity of the first reflective portion (middle), and wherein a second opening (edge) has substantially the same shape and the same size as the first opening (middle). (See FIG. 6). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first opening and second opening of YIM ‘918 having the same shape and size as taught by JUNG ‘192 to effectively suppress external light reflection. 

Response to Arguments
Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive. 
Regarding amended claim 11, Applicant asserts: “the Office Action (on Pages 4-5) indicates that YIM '918 does not explicitly disclose an encapsulation layer directly contacting each of a face of the first and second reflective member.”.
This is correct. However, BESSHO explicitly teaches that the first and second reflective member can be formed so that “encapsulation layer (22) directly contacting each of a face of the first (47) and second (48) reflective member”.
Applicant further asserts: “Nevertheless, according to BESSHO, the light shielding portion 47 is formed of a material that absorbs visible light, like a so-called black matrix”. 
Note that, the claimed limitations have never excluded the first reflective member being called “black matrix”. 
The “black matrix” is known in the art as a function of a layer. 
The following references, all assigned to SAMSUNG DISPLAY CO., are cited to show that a variety of materials including a metal, an alloy, metal nitride, or conductive metal oxide can be used as a so-called black matrix.
LEE (US. Pub. No. 8,253,322); KIM (US. Pub. No. 2010/0007268); JUNG et al. (US. Pub. No. 2010/0148192); CHUNG et al. (US. Pub. No. 2012/0299472) and LEE et al. (US. Pub. No. 2018/0026087).
Moreover, YIM ‘918 explicitly teaches that the first reflective member 700 can be formed utilizing a material including a metal, an alloy, metal nitride, or conductive metal oxide that has predetermined reflectivity. 
Thus, BESSHO does indeed cure the deficiency of YIM ‘918, where “encapsulation layer directly contacting each of a face of the first and second reflective member”.
Regarding the new limitation of amended claim 11 “wherein a face of the first reflective member is coplanar with a face of the second reflective members and is wider than the face of the second reflective member in the first direction”, this feature is clearly taught by YIM ‘918, as shown in FIGs. 3-4.
All limitations of amended claim 11 are taught by YIM ‘918 in view of BESSHO. 
Therefore, the rejection of claim 11 is maintained. 

Regarding amended claim 35, Applicant repeats the same arguments “so-called black matrix” directs to the first reflective member as shown in claim 11 above. 
The same response is repeated here.    
All limitations of amended claim 35 are taught by YIM ‘918 in view of BESSHO. 
Therefore, the rejection of claim 35 is maintained. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829